Richter, J. (concurring).
Under the circumstances presented here, Empire State Development Corporation’s (ESDC) premature closing of the agency record, while it continued to withhold relevant documents this Court had ordered disclosed under the Freedom of Information Law (FOIL), violated both the EDPL and procedural due process under the State and Federal Constitutions. I write separately to explain my reasoning.
“Procedural due process imposes constraints on governmental decisions which deprive individuals of ‘liberty’ or ‘property’ interests within the meaning of the Due Process Clause of the Fifth or Fourteenth Amendment” (Mathews v Eldridge, 424 US 319, 332 [1976]). The essence of procedural due process is notice and an opportunity to be heard (id. at 333; Matter of Quinton A., 49 NY2d 328, 334 n [1980]). In the context of eminent domain, “[t]he constitutional requirement with respect to notice . . . concerns the opportunity to be heard on the issues of compensation and public use” (Fifth Ave. Coach Lines v City of New York, 11 NY2d 342, 348 [1962]; accord County of Monroe v Morgan, 83 AD2d 777, 778 [1981]). The opportunity to be heard in condemnation proceedings is also mandated by the EDPL which requires a public hearing (EDPL 201), where the attendees must be given a “reasonable opportunity” to present oral or written statements and to “submit other documents concerning the proposed public project” (EDPL 203).
In determining whether a procedural due process violation has occurred, courts must balance the property owner’s *28interests against the government’s interests (Matter of Zaccaro v Cahill, 100 NY2d 884, 890 [2003]). In doing so, the following factors must be weighed: (i) the private interest that will be affected by the official action; (ii) the risk of erroneous deprivation of such interest by the procedures employed, and the probable value, if any, of additional procedural safeguards; and (iii) the State’s interest, including the function involved and the fiscal and administrative burdens that such additional procedural requirements would entail (Pringle v Wolfe, 88 NY2d 426, 431 [1996], cert denied 519 US 1009 [1996]).
The balancing of these factors leads me to conclude that, under the unique circumstances presented, Tuck-It-Away’s procedural due process and statutory rights were violated by ESDC’s refusal to keep the record open until the conclusion of the FOIL litigation initiated by Tuck-It-Away.1 As to the first due process factor, the private interest affected here is substantial. Tuck-It-Away stands to lose the four properties it owns in the Manhattanville area where it conducts its self-storage business.2
The second factor—the risk of erroneous deprivation of Tuck-It-Away’s properties by the closing of the agency record and the probable value of holding the record open until all of the withheld FOIL documents were produced—requires review of Tuck-It-Away’s claims. A condemnation can be set aside if it was made in bad faith (Matter of 49 WB, LLC v Village of Haverstraw, 44 AD3d 226, 238-239 [2007]; Greenwich Assoc. v Metropolitan Transp. Auth., 152 AD2d 216, 221 [1989], appeal dismissed sub nom. Matter of Regency-Lexington Partners v Metropolitan Transp. Auth., 75 NY2d 865 [1990]) or under the pretext of a public purpose when the actual purpose was to bestow a private benefit (Kelo v New London, 545 US 469, 478 [2005]; Matter of Goldstein v New York State Urban Dev. Corp., 64 AD3d 168, 183 [2009]). Here, Tuck-It-Away points to evidence suggesting that ESDC’s findings of blight and civic purpose were made in bad faith and were pretextual, and that the real reason for the condemnation was not to further any public purpose but rather to benefit Columbia, a private developer.
*29At the heart of Tuck-It-Away’s bad faith/pretext argument lies what this Court has described as the “tangled relationships of Columbia, ESDC and their shared consultant, AKRF” (Matter of Tuck-It-Away Assoc., L.P. v Empire State Dev. Corp., 54 AD3d 154, 166 [2008], lv granted 12 NY3d 708 [2009]). In that decision, we found that AKRF’s simultaneous representation of both ESDC and Columbia created “an inseparable conflict” for purposes of FOIL (Tuck-It-Away, 54 AD3d at 164). In light of the fact that AKRF was serving two masters, we concluded that there was reason to doubt AKRF’s independence and objectivity (54 AD3d at 165).
Although ESDC subsequently hired another consultant— Earth Tech—to prepare a neighborhood conditions study, the record raises questions as to whether, in doing so, ESDC sought and obtained a truly independent analysis. The contract retaining Earth Tech does not require it to do a de novo study, but rather it was retained to examine the information in the AKRF study. If AKRF, due to its preexisting relationship with Columbia, used a flawed or biased methodology to evaluate neighborhood conditions in order to reach the result Columbia wanted, any such flaws or biases would necessarily have been carried over to the Earth Tech study. Furthermore, ESDC’s determination and findings explicitly acknowledge that it “relied upon the facts and analyses set forth in the [AKRF study]” in exercising its condemnation power.
There are serious legal questions about whether the proposed development constitutes a “civic project” under the Urban Development Corporation Act (UDCA) (McKinney’s Uncons Laws of NY § 6251 et seq. [L 1968, ch 174, § 1, as amended]). In the absence of a civic purpose, the only possible basis for ES-DC’s exercise of eminent domain would rest on a finding of blight. Thus, in light of the significant questions raised concerning ESDC’s alleged bad faith and improper motives, I find that ESDC should not have closed the agency record prior to the conclusion of the FOIL litigation.3
The final factor—the State’s interest and the burdens of keeping the record open—weighs in favor of Tuck-It-Away. The wrongfulness of ESDC’s actions becomes apparent by examining the history of Tuck-It-Away’s efforts to obtain documents *30from the agency. In 2005 and 2006, Tuck-It-Away and West Harlem Business Group (WHBG), an association of which Tuck-It-Away is a member, made a number of requests to ESDC under FOIL seeking records relating to the project and planning activities. Although ESDC produced some records, others were withheld. Tuck-It-Away and WHBG brought CPLR article 78 petitions challenging ESDC’s'determination and Supreme Court ordered the agency to turn over certain records, which we affirmed.
The public hearing on the condemnation was held on September 2 and 4, 2008, just six weeks after our decision, and the record was scheduled to be closed on October 10. Clearly, had ESDC complied with this Court’s order and turned over all the documents, Tuck-It-Away could have submitted that information for inclusion in the record.4 Instead, by seeking reargument of our decision and leave to appeal to the Court of Appeals, ESDC gained the benefit of the automatic statutory stay of our order (CPLR 5519) thereby keeping the withheld documents out of the agency record. Although, as the dissent notes, Tuck-It-Away did not seek to vacate the automatic stay, this does not alter the legal analysis as to whether ESDC’s subsequent closing of the record violated due process.
In addition, ESDC denied Tuck-It-Away’s request to keep the record open until the resolution of the FOIL litigation and vigorously opposed Tuck-It-Away’s attempt in Supreme Court to enjoin the agency from closing the record. Although a temporary restraining order was obtained, on October 30, 2008, Supreme Court vacated that order and dismissed Tuck-It-Away’s challenge. That same day, ESDC closed the agency record, thus thwarting Tuck-It-Away’s opportunity to submit the withheld documents.
ESDC has failed to convincingly explain why it did not adjourn the condemnation hearing until after the FOIL litigation was resolved. Indeed, EDPL 203 explicitly provides that “ [further adjourned hearings may be scheduled.” Tellingly, ESDC does not argue that the relatively short delay in the hearing pending resolution of the FOIL litigation would have negatively impacted the project, which had been in planning as early as 2002 and whose construction is scheduled to take place in two phases over the course of 25 years. In Matter of East Thirteenth *31St. Community Assn. v New York State Urban Dev. Corp. (84 NY2d 287 [1994]), the Court of Appeals noted that the drafters of the EDPL recognized that increased public participation could delay projects, but also believed that requirements of notice and a hearing could forestall the increasing amount of litigation (84 NY2d at 294).
ESDC maintains that the premature closing of the record is of no legal significance because Tuck-It-Away was provided with ample opportunity to be heard through testimony at the public hearing and submission of documents into the record. However, “[a] due process right to be heard requires an opportunity to be heard ‘at a meaningful time and in a meaningful manner’ ” (Rao v Gunn, 73 NY2d 759, 763 [1988], quoting Armstrong v Manzo, 380 US 545, 552 [1965]). In light of the withholding of critical documents which were ordered disclosed by this Court, the opportunity provided to Tuck-It-Away here was not meaningful within the spirit of due process.
ESDC unpersuasively argues that a ruling in Tuck-It-Away’s favor on this particular issue would require future condemning authorities to litigate every disputed issue through to the Court of Appeals before exercising their power of eminent domain. Due process, however, is a flexible concept whose procedural protections must be tailored to the particular facts at hand (Curiale v Ardra Ins. Co., 88 NY2d 268, 274 [1996]; Matter of Weeks Mar. v City of New York, 291 AD2d 277, 278 [2002]). Thus, “not all situations calling for procedural safeguards call for the same kind of procedure” (Morrissey v Brewer, 408 US 471, 481 [1972]). Merely because I find a due process violation here does not mean that in every case, all FOIL requests must be resolved before an agency can condemn property. Nor do I find, as Tuck-It-Away urges, that due process requires a full trial court review, including discovery, cross-examination and a jury trial. However, the confluence of factors here, including the evidence raising questions of bad faith and pretext, Tuck-It-Away’s protracted effort to obtain the withheld documents and ESDC’s denial of the request to keep the record open while exercising its right to stay this Court’s order requiring disclosure leads me to conclude that a due process violation has occurred in this case.
The finding of a due process violation here is not in conflict with Brody v Village of Port Chester (434 F3d 121 [2005]). In Brody, the Second Circuit held that the EDPL’s procedures for reviewing condemnation findings do not violate the Federal Constitution (434 F3d at 123). The Second Circuit, however, *32neither addressed the state constitutional issues nor did it decide whether a due process violation could occur if the State’s actions interfere with a property owner’s right to obtain meaningful review in this Court.
ESDC’S reliance on Matter of Waldo’s, Inc. v Village of Johnson City (141 AD2d 194, 199 [1988], affd 74 NY2d 718 [1989]) is misplaced. In Waldo’s, the petitioner maintained that the public hearing was invalid in part because the respondent refused to provide full and complete information about the project’s funding and denied it the opportunity to cross-examine witnesses at the hearing. The Court denied the due process claim and found that the petitioner did in fact receive an answer to its question on funding and that there was no right to an adversarial hearing. Here, in contrast, there is no dispute that at the time the record was closed, Tuck-It-Away had not received all the documents this Court ordered turned over.
Lawrence v Baxter (2004 WL 1941347, *3, 2004 US Dist LEXIS 18022, *8-10 [WD NY 2004], affd 139 Fed Appx 365 [2d Cir 2005]), cited by ESDC as support for denying Tuck-It-Away’s due process claim, has no applicability to this dispute. Lawrence, a 42 USC § 1983 case having nothing to do with eminent domain, merely held that for due process purposes, a plaintiff has no property interest in obtaining documents under FOIL. The court dismissed the plaintiffs due process claim because he failed to allege that he was deprived of a property interest protected by the United States Constitution. Here, however, the property interest asserted is not the documents themselves, but rather Tuck-It-Away’s four buildings. Thus, Lawrence is irrelevant to the due process analysis here.
Because the condemnation proceeding was neither “in conformity with the federal and state constitutions” (EDPL 207 [C] [1]) nor “in accordance with procedures set forth in [the EDPL]” (EDPL 207 [C] [3]), ESDC’s determinations and findings should be rejected. Since the determination must be annulled based on ESDC’s premature closing of the record, it is not necessary for me to address the other statutory and constitutional issues presénted by this case.

. Tuck-It-Away shall refer, individually and collectively, to each of the four named petitioners in the first captioned matter.


. Although the Kaur petitioners do not raise a due process claim, the devastating consequence of the loss of their property equals that of Tuck-It-Away.


. Neither the briefs nor oral argument established the precise number or nature of the withheld documents, though there are letters in the voluminous record on appeal which suggest that ESDC may have voluntarily produced some of the documents we ordered disclosed.


. No argument can be made that Tuck-It-Away did not act diligently in trying to obtain the records because the relevant FOIL request was made a full two years before the public hearing was held.